                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


TONY DARNELL HARRIS,

              Plaintiff,                                 Case No. 2:17-CV-24
v.
                                                         HON. GORDON J. QUIST
UNKNOWN FELDPAUSCH, et al.,

              Defendants.
                                /

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 22, 2018, Magistrate Judge Greeley issued a Report and Recommendation

recommending that the Court grant Defendant Amanda M. Kabke and Nurse Walker’s (incorrectly

referred to on the docket report as “Unknown Walters”) motion for summary judgment. The Report

and Recommendation was served on Plaintiff on October 22, 2018. No objections have been filed

pursuant to 28 U.S.C. § 636(b). Therefore the Court will adopt the Report and Recommendation.

       Therefore,

       IT IS HEREBY ORDERED that the October 22, 2018, Report and Recommendation (ECF

No. 42) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants Kabke and Walker’s Motion for Summary

Judgment (ECF No. 38) is GRANTED, and Plaintiff’s claims against Defendants Kabke and Walker

are dismissed with prejudice. The case will proceed on Plaintiff’s claim against Defendant

Feldpausch.

       IT IS FURTHER ORDERED that the Clerk shall correct the docket report by changing

Defendant Unknown Walters to Nurse Walker.


Dated: January 10, 2019                                 /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE
